DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species VI (Fig. 8) is acknowledged.  Applicant timely traversed the restriction (election) requirement in the reply filed on 1/14/2022. Claims 3, 6, 7, 9, 10, 12-15, 17, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  The Examiner appreciates the Applicant’s thorough discussion with regards to mapping the claims to the elected species.
Applicant has indicated that claims 1-5, 8, 11, 16, 19-20 read on the elected invention/species. Of these claims, claim 3 is also withdrawn as being drawn to a non-elected species. Claim 3 states: wherein the carrier plate has one of a Z-shaped profile, a L-shaped profile, a C-shaped profile, and an I-shaped profile and wherein the plurality of first gripping elements coupled to a crosspiece of the carrier plate. The profile shape of the carrier plate is not disclosed with respect to the elected Species. Further, Applicant points to support in Figs. 3-7, which correspond to non-elected species. For at least these reasons, Claim 3, as best understood, is drawn to a non-elected Species, and is accordingly withdrawn. 
Applicant's traversal is on the ground(s) that the species include overlapping subject matter and that “all Species is sufficiently related that a thorough search for the subject matter of one of the Species would encompass a search for the subject matter of the other Species.”  This is not found persuasive. 
Applicant points to generic claims (for example, claim 2 which is generic to all species, and claim 5, which is generic to some of the species) to suggest that the species are not mutually exclusive, and contain overlap.  Applicant asserts: “claims 6-7 and 17-18 (Species VII) depend from claim 5 (Species VI), and thus Species VI and VI are clearly not mutually exclusive of one another”. While it is agreed that claim 5 reads on the elected species, it is noted that claim 5 appears to be generic to Species VI, VII, and VIII. Claims 6-7 and 17-18 are appropriately withdrawn, as they are specifically drawn to non-elected species. Claims 9, 10, 12-15 are withdrawn for the same reasons, as they drawn to non-elected species. 
Applicant relies on dependence from generic claims to point to an overlap in subject matter. While the Examiner acknowledges that generic claims essentially include limitations possessed by multiple species, no reasoning is found to suggest that the species are not mutually exclusive. See, for example, claim 7 (which indirectly depends from claim 5) requires features unique to Species VII. These features are understood to be mutually exclusive since they are possessed only by Species VII.   
The presence of generic claims in an application is not a basis for determination of search/examination burden, and does not establish that the restriction requirement was improper.  
Applicant states: “the subject matter of all Species is sufficiently related
that a thorough search for the subject matter of one of the Species would encompass a search for the subject matter of the other Species. Further, given the overlap in general subject matter among the various claims and figures, Applicant respectfully submits that the restriction requirement is improper and that all Species should be searched and examined at the same time.”  Because Applicant has not provided evidence or identified such evidence now of record showing the species to be obvious variants nor clearly admitted on record that this is the case, the conclusion is made that Applicant considers the species to be patentably distinct. The different species contain features which make them distinct and which would therefore require being individually searched or individually addressed in the written Office Action, thus prima facia a serious burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 8, 11, 16, 19, 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites: the wall part one of i) coupled on the wall of the accumulator housing and ii) defining the wall of the accumulator housing. The distinction between the wall part and the wall is not understood. Are the wall and the wall part one in the same? In what way does the wall part define the wall? Is the carrier plate (introduced in claim 2) also the same as (or part of) the wall? In the elected species, the carrier plate (15) and wall (10) appear to correspond to the same structure. Applicant is encouraged to utilize consistent terminology for claimed elements for improved definiteness. Claims 11 and 20 also include the wall part one of i) coupled on the wall of the accumulator housing and ii) defining the wall of the accumulator housing, and are indefinite for the same reasons as claim 1. 
Claim 2 states: “the plurality of first gripping elements are coupled to a carrier plate of the wall part, which extends in the wall direction over an entire height and transversely to the wall direction over an entire length of the accumulator arrangement”.  Which claimed element extends in the wall direction over an entire height and transversely to the wall direction over an entire length of the accumulator arrangement? Does the carrier plate, the gripping elements, or the wall part extend as claimed? Further clarification is needed. 
Claims 1, 11, and 20 introduce an “overlapping direction”. The overlapping direction is not understood. It is believed that the wall direction is vertical (or what Applicant identifies as a z-axis).  The gripping elements overlap when viewed from a vertical perspective, however vertical corresponds to the wall direction. What is meant by the overlapping direction? What conditions must be satisfied for the gripping elements to extend in an overlapping direction? The metes and bounds of overlapping direction are not understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 8, 11, 16, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toyota (US 10,547,039).

Regarding claim 1, Toyota teaches: an accumulator arrangement with a plurality of battery modules for a motor vehicle (column. 3, lines 37-52), comprising: an accumulator housing having a receiving space for receiving the plurality of battery modules (best shown in Fig. 2); the accumulator housing including a base (16) and a wall (including elements 40, 22) projecting perpendicularly from the base in a wall direction; at least one energy receiving arrangement configured to receive an impact energy in case of an impact, the at least one energy receiving arrangement including a wall part (22) and a beam part (24, 62), the wall part one of i) coupled on the wall of the accumulator housing and ii) defining the wall of the accumulator housing, and the beam part couplable on a beam of the motor vehicle (column 12, lines 60-64); and wherein the wall part includes a plurality of first gripping elements (22A, 22B, 22C, 22E’, 22G, 22H) aligned transversely to the wall direction, the beam part includes a plurality of second gripping elements (24A, 24A1, 24A2, 24A3, 24C) aligned transversely to the wall direction, and the plurality of first gripping elements and the plurality of second gripping elements engage into one another in an overlapping direction such that in the case of an impact the impact energy is received by the plurality of first gripping elements and the plurality of second gripping elements of the at least one energy receiving arrangement in the overlapping direction and the plurality of battery modules arrangeable in the accumulator housing can be are protected. Relevant elements are best shown in Fig. 15.  It is noted that the embodiment shown in Fig. 15 is relied upon.  Fig. 2 is referenced for the purpose of pointing to general structure which is understood to be shared by all embodiments. 

Regarding claim 2, Toyota further teaches: the plurality of first gripping elements are coupled to a carrier plate (40) of the wall part, which extends in the wall direction over an entire height and transversely to the wall direction over an entire length of the accumulator arrangement; and the plurality of first gripping elements project from the carrier plate in the overlapping direction extend over an entire length of the carrier plate, and are arranged in the wall direction at least one of i) at an equal distance and ii) at an irregular distance with respect to one another. See Fig. 15. 

Regarding claim 4, Toyota further teaches: wherein at least one of: the plurality of first gripping elements are respectively defined by a strip which projects from the carrier plate in the overlapping direction and is coupled on the carrier plate in a materially bonded manner; two adjacently arranged first gripping elements of the plurality of first gripping elements are defined by a plurality of flanges of a U-shaped profile having a crosspiece coupled on the carrier plate in a materially bonded manner; and the plurality of first gripping elements are defined by a folded plate (22) which is coupled on one side on the carrier plate in a materially bonded manner. See Fig. 15. 

Regarding claim 5, Toyota further teaches: the plurality of second gripping elements are arranged into a plurality of gripping groups (the plurality of second gripping elements could be considered as a front gripping group and a rear gripping group; alternatively, the plurality of second gripping elements could be reasonably be considered as 9 equally spaced integral gripping groups, each associated with a bolt hole 11 shown in Fig. 11)  disposed adjacent to one another transversely to the wall direction, wherein each of the plurality of gripping groups extends in the wall direction over the entire height of the accumulator arrangement (see Fig. 15); and the plurality of second gripping elements of a respective gripping group of the plurality of gripping groups are arranged in the wall direction one of i) at an equal distance and ii) at an irregular distance with respect to one another. Relevant elements are best shown in Fig. 15. 

Regarding claim 8, Toyota further teaches: at least one of:  a height of the plurality of first gripping elements in the wall direction corresponds to a distance of the plurality of second gripping elements in the wall direction; and  a height of the plurality of second gripping elements in the wall direction corresponds to a distance of the plurality of first gripping elements in the wall direction. See Fig. 15. It is noted that “corresponds to” has been given broadest reasonable interpretation, and there is no requirement by the claim that these heights/distances be respectively equal to one another. 

Regarding claim 11, Toyota teaches: a motor vehicle, comprising a beam (described in column 12, lines 60-64) and an accumulator arrangement coupled beneath the motor vehicle on a body floor (18), the accumulator arrangement including: an accumulator housing defining a receiving space (best shown in Fig. 2) for receiving a plurality of battery modules (column. 3, lines 37-52), the accumulator housing including a base (16) and a wall (including elements 40, 22) projecting perpendicularly from the base in a wall direction; at least one energy receiving arrangement configured to receive an impact energy in case of an impact, the at least one energy receiving arrangement including a wall part (22) and a beam part (24, 62), the wall part one of i) coupled on the wall of the accumulator housing and ii) defining the wall of the accumulator housing; the wall part including a plurality of first gripping elements (22A, 22B, 22C, 22E’, 22G, 22H) aligned transversely to the wall direction, the beam part including a plurality of second gripping elements (24A, 24A1, 24A2, 24A3, 24C) aligned transversely to the wall direction, the plurality of first gripping elements and the plurality of second gripping elements engaging in one another in an overlapping direction such that, in the case of an impact, the impact energy is received by the plurality of first gripping elements and the plurality of second gripping elements of the at least one energy receiving arrangement in the overlapping direction and the plurality of battery modules arranged in the accumulator housing are protected; and wherein the beam part of the at least one energy receiving arrangement is coupled on the beam (see column 12, lines 60-64), and wherein the wall direction of the accumulator arrangement corresponds to a vehicle Z-direction, and the overlapping direction of the accumulator arrangement corresponds to one of a vehicle X-direction and a vehicle Y-direction. Relevant elements are best shown in Fig. 15.  It is noted that the embodiment shown in Fig. 15 is relied upon.  Fig. 2 is referenced for the purpose of pointing to general structure which is understood to be shared by all embodiments.

Regarding claim 16, Toyota further teaches: wherein at least one of the plurality of first gripping elements is defined by a folded plate which is coupled on one side on the carrier plate in a materially bonded manner. See Fig. 15. 

Regarding claim 19, Toyota further teaches: wherein the respective gripping group is defined by a carrier plate (62) and a folded plate (24) defining the plurality of second gripping elements of the respective gripping group, and wherein the folded plate is coupled on the carrier plate in a materially bonded manner. See Fig. 15.

Regarding claim 20, Toyota teaches: an accumulator arrangement for a motor vehicle, comprising: an accumulator housing defining a receiving space (best shown in Fig. 2) structured to receive a plurality of battery modules (column. 3, lines 37-52), the accumulator housing including a base (16) and a wall (including elements 40, 22), the wall protruding from the base in a wall direction; at least one energy receiving arrangement including a wall part (22) and a beam part (24, 62), the wall part one of i) coupled to the wall of the accumulator housing and ii) defining the wall of the accumulator housing, the beam part couplable on a beam of the motor vehicle; the wall part including a plurality of first gripping element (22A, 22B, 22C, 22E’, 22G, 22H) extending along an overlapping direction and disposed above one another relative to the wall direction, the overlapping direction extending transversely to the wall direction; the beam part including a plurality of second gripping element (24A, 24A1, 24A2, 24A3, 24C) extending along the overlapping direction and disposed above one another relative to the wall direction; the plurality of first gripping elements and the plurality of second gripping elements engaging one another such that the plurality of first gripping elements and the plurality of second gripping elements are alternatingly disposed relative to the wall direction; and wherein the plurality of first gripping elements and the plurality of second gripping elements are deformable via an impact energy. Relevant elements are best shown in Fig. 15.  It is noted that the embodiment shown in Fig. 15 is relied upon.  Fig. 2 is referenced for the purpose of pointing to general structure which is understood to be shared by all embodiments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMA K FRICK/            Primary Examiner, Art Unit 3618